Citation Nr: 1235228	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  97-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an allergic reaction to include as due to exposure to hydrocarbons. 

2.  Entitlement to service connection for a skin rash to include as due to exposure to hydrocarbons. 

3.  Entitlement to service connection for a respiratory disorder to include as due to exposure to hydrocarbons.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and M.Z.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to February 1972 and from May 1973 to November 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 1996, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2004, January 2006, October 2007, and August 2010, the Board remanded the case for further procedural development. 

In March 2012, the Board requested a medical expert opinion through the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a).  The opinion, received in June 2012, was returned for a clarifying opinion, which was received in July 2012.  The Veteran has been provided a copy of the opinion.  In September 2012, the Veteran's representative offered additional argument in support of the claims.  

The claim of entitlement to service connection for a respiratory disorder to include as due to exposure to hydrocarbons is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.  






FINDINGS OF FACT

1.  There is competent evidence to show that the Veteran developed sensitivity to hydrocarbon products with no reaction during service and that subsequent exposure to hydrocarbon products triggered reactions that manifested as irritant contact dermatitis.  

2.  There is competent evidence to show that the Veteran's skin disorder, irritant contact dermatitis, had onset during a period of service. 


CONCLUSIONS OF LAW

1.  Allergic reaction manifesting as a skin disorder is due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  A skin disorder, irritant contact dermatitis, is due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, dated in December 2003, January 2006, and December 2006.  The Veteran was notified of the type of evidence to substantiate the claims for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The December 2006 notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable. 



As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice letters came after the initial adjudication of the claims in June 1996, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statements of the case in February 2004, June 2005, May 2007, April 2010, and December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the VA medical records and private medical records identified by the Veteran to include those from Primus Clinic and Scott and White Hospital.  The RO also undertook to ascertain through the Army Public Health Command the nature and extent of the Veteran's exposure to hydrocarbons during service.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  




The Veteran was afforded VA examinations in February 1995, June 1997, March 2005, April 2005, and December 2006.  Then, in June 2012, the Board obtained an opinion from an expert in occupational and environmental medicine through the VHA.  That opinion was returned for a clarifying opinion, which was received in July 2012.  

The VHA medical opinion contains sufficient factual detail and medical analysis such that the Board can rely on the medical opinion to make a fully informed decision on the claims.  When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinion to the extent relied on is adequate as the opinion is predicated on a review of the Veteran's history and the opinion expressed is by a medical expert who has applied analysis to the significant facts of the case in order to reach the conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (the guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.).  For these reasons, the VHA medical opinion is adequate. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Facts
 
The Veteran claims entitlement to service connection for allergic reaction and a skin rash, to include as due to exposure to hydrocarbons.  He contends that he was exposed to significant amounts of hydrocarbons during his military service that included exposure to burning oil fires during the Gulf War. 


The Veteran served on active duty from August 1969 to February 1972 and from May 1973 to November 1991.  He served a tour of duty in Southwest Asia from October 1990 to April 1991.  His military occupational specialties were helicopter repairman (first period of service) and infantryman (second period of service).  

Service treatment records show that at the time of an enlistment examination in August 1969, there were no defects found relative to allergies, a skin condition, or a respiratory disorder.  In April 1985, the Veteran had residual pruritis and lesions on his forearm, trunk, and abdomen that he believed to be the result of scabies.  The assessment was questionable p. rosea.  There were no relevant defects found at the time of a comprehensive physical examination in February 1987.  At the time of his military retirement physical examination in August 1991, there were no reports of allergies, a skin condition, or a respiratory disorder, and none were identified on examination.  

After service, a private chest X-ray in June 1993 showed no evidence of acute cardiopulmonary disease.  A VA chest X-ray taken in June 1993 noted an impression of questionable emphysema.  In July 1994, the Veteran complained of developing a rash when exposed to gasoline and oil products; the assessment was hydrocarbon sensitivity.  A VA physician noted in July 1994 that the Veteran appeared to have a significant sensitivity to oils and fuels, and recommended that he change his career from being an auto mechanic.  In November 1994, the Veteran complained of being itchy, having puffy eyes, and feeling angry when around hydrocarbon products and when mowing his yard; the assessment was multiple chemical sensitivity.  A VA physician in a January 1995 note found that the Veteran was allergic to petroleum products that caused symptoms of depression.  On a VA inpatient workup in June 1995, it was found in a dermatology consultation that he had a hypersensitivity/allergy to hydrocarbon products versus irritant-contact dermatitis.  The discharge diagnoses included hydrocarbon hypersensitivity.  





There are several VA examination reports of record.  On a February 1995 general medical examination, the Veteran complained of skin rashes on different parts of his body (identified later in the report on his hands, arms, and legs) since his Gulf War service.  The diagnoses included dermatitis of unclear etiology and allergic rhinitis.  On a June 1997 skin examination, the diagnosis was hydrocarbon hypersensitivity.  On a June 1997 respiratory examination, the examiner found that the multiple chemical sensitivity explained the Veteran's breathing problems and skin rashes.  

On a March 2005 VA fee-basis allergy examination, the Veteran complained of a 35-year history of pruritic papules on his arms, chest, and upper abdomen.  Regarding the possible toxic effect of hydrocarbon gas on the Veteran's current respiratory symptomatology, the examiner stated that there was good evidence in the literature for exacerbation of asthma or emphysema from diesel particles.  

On an April 2005 VA skin examination, after noting comments from the fee-basis allergist, the examiner diagnosed atopic eczema of 35 years' duration, exacerbated every time upon exposure to hydrocarbons.  He opined that the Veteran's eczema pre-existed his service in the Gulf War.  He stated that the Veteran related that he had worked as a mechanic but quit due to symptoms that were aggravated, namely, upper respiratory symptoms, allergic rhinitis, and a skin rash.  The examiner concluded that the Veteran's present skin condition was not caused by service but was exacerbated by exposure to hydrocarbons throughout life.  The examiner stated that the Veteran's condition was not aggravated by military service as his exposure to hydrocarbons produced only short flare-ups.  

In an addendum VA allergy report in December 2006, the physician felt that the Veteran's allergic sensitivities "were not caused by in-service exposures to petroleum products, but rather, were manifested, and demonstrated and unmasked by those exposures and experiences."  




The physician concluded that the hydrocarbon sensitivity of the Veteran was an underlying, intrinsic, immunological condition that "was not precipitated by or caused by his service in the Gulf War," noting that a high concentration of exposures to such substances in the Gulf War brought about dramatic manifestations of the condition that has continued to be evident.  

Subsequent development regarding the nature and extent of the Veteran's exposure to hydrocarbons during the Gulf War was undertaken.  In October 2010, the U.S. Army Public Health Command (formerly U.S. Army Center for Health Promotion and Preventive Medicine, or CHPPM) responded in part that, given the information concerning the presence and movements of the Veteran's military unit in Southwest Asia in 1990 and 1991, the estimated environmental exposures experienced during the Gulf War from oil fires was equivalent to a value of 0.000059, which was much lower than what is considered by the U.S. Environmental Protection Agency and other government health and safety organizations to be considered safe.  A value less than 1 was considered safe for compounds that cause health effects other than cancer.  The Veteran's chance of getting an illness other than cancer was much lower than the value of 1.   

In April 2012, the Board sought an opinion from a public health specialist with expertise in allergies, skin conditions, and pulmonary disease to address the question of the likelihood that the Veteran's military service caused or contributed to his hydrocarbon sensitivity as manifested by allergic reactions, skin rash, and respiratory problems.  In other words, the issue to be addressed was whether the Veteran's in-service exposure to petroleum products or oil fires and smoke was etiologically related to or has an ascertainable role in precipitating his current hydrocarbon sensitivity and the manifestations thereof. 







In response in July 2012, after clarification of an initial opinion that was received, the VHA physician in occupational and environmental medicine expressed the following opinions, based on extensive review of the available medical records without resort to speculation:  it was at least as likely as not that the claimed skin rash was incurred in or caused by exposure to allergens (hydrocarbons) in service; and it was less likely than not that the claimed respiratory condition was incurred in or caused by exposure to allergens (hydrocarbons) in service.  The VHA physician provided rationale to explain the conclusions, with reference to notations in the Veteran's medical history, and provided references in medical literature to support the opinion.  

Analysis

In consideration of the evidence in the file, as described above, and the contentions of the Veteran, the Board finds that on the basis of the service treatment records, a chronic skin disability, a chronic respiratory condition, or a chronic disability manifested by an allergic reaction was not affirmatively shown during service.  The instances of a skin complaint in April 1985 and of a respiratory complaint in January 1986 do not show the presence of a chronic condition.  It was not until after service that skin and respiratory complaints were documented on VA and private records, which within a few years reflected diagnoses of multiple chemical sensitivities (usually to hydrocarbon/petroleum products), contact dermatitis, and obstructive lung disease.  

A VA examiner in June 1997 indicated that the multiple chemical sensitivities explained the breathing difficulties and skin rashes.  A VA examiner in March 2005 indicated that the Veteran's shortness of breath was probably due to mild emphysema from his smoking history, although acknowledging that there was a reversible component of mild asthma that was triggered by an inhalant allergy and noting that medical literature supported the proposition that diesel particles exacerbated asthma or emphysema.  



A VA examiner in April 2005 felt that the Veteran's skin condition was not caused by service but exacerbated by exposure to hydrocarbons throughout life and that there was no aggravation of his skin condition in service because exposure to hydrocarbons therein produced only short flare-ups.  That examiner added in December 2006 that the Veteran's allergic sensitivities were "unmasked" by petroleum product exposures in service.  

Due to the unresolved questions presented in this case, the Board sought a VHA opinion to reconcile the various findings in the record.  After reviewing the claims file, the VHA physician furnished an opinion that was favorable to the Veteran to the extent that there was evidence to show the Veteran developed sensitivity to hydrocarbon products during service, despite the absence of documentation of any reaction during service, and that subsequent exposure to hydrocarbon products after service triggered reactions that manifested as a skin disorder, identified as irritant contact dermatitis.  

Thus, while the medical evidence is somewhat in conflict, weighing both for and against the Veteran's claims of service connection for an allergic reaction and a skin disorder, the Board finds that the comprehensive review and discussion by the VHA physician is particularly probative and entitled to great weight.  Accordingly, there is competent evidence to support the claims that the Veteran's current allergic reaction, manifested as irritant contact dermatitis, is etiologically related to the exposure to hydrocarbons during service, and service connection is warranted.  


ORDER

Service connection for an allergic reaction manifesting as a skin disorder due to exposure to hydrocarbons is granted.  

Service connection for a skin disorder, irritant contact dermatitis, due to exposure to hydrocarbons is granted.  


REMAND

In regard to the claim of service connection for a respiratory disorder to include as due to exposure to hydrocarbons, a VHA physician recently acknowledged in July 2012 that the Veteran had a 40-pack year cigarette smoking history, and that intermittent exposure to hydrocarbon products could cause airways reaction that manifested as shortness of breath, cough, and sneezing, as related by the Veteran.  The physician concluded that the Veteran's pulmonary condition, chronic obstructive pulmonary disease, was the result of long term cigarette smoking.  

The VHA physician, however, did not directly address the question of whether the Veteran's exposure to hydrocarbons during service - which the physician had found to have produced skin disorder manifestations, albeit delayed - also produced such respiratory manifestations attributable to an allergic reaction to the hydrocarbon products that now aggravated his chronic obstructive pulmonary disease.  

The physician's remark that there were no long term sequelae of pulmonary complication of chronic exposure to hydrocarbon products is not completely responsive to the aggravation question.  Therefore, given the VHA physician's conclusions regarding allergic reactions and skin and respiratory manifestations, as well as the fact that the Veteran's current respiratory condition has not been evaluated by a physical examination for more than seven years, a VA examination with an opinion addressing the aggravation question is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA respiratory examination to determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hydrocarbon sensitivity manifests in respiratory problems to the extent that it aggravates his current chronic obstructive pulmonary disease.  



The VA examiner is asked to consider and comment upon as necessary, the clinical significance of the findings as reported in service treatment records, post-service private and VA treatment records, VA examination reports of June 1997, March and April 2005, and December 2006, and the VHA opinion of July 2012.  It is noted that a synopsis of the Veteran's pulmonary history is provided in an April 2012 Board request for the VHA opinion.   

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of chronic obstructive pulmonary disease beyond the natural clinical course and character of the condition due to hydrocarbon sensitivity as contrasted to a temporary worsening of symptoms. 

The Veteran's file should be made available to the examiner in conjunction with the examination.  

2.  After the above development is completed, adjudicate the claim of service connection for a respiratory disorder to include as due to exposure to hydrocarbons.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


